Appeal by the employer and insurance carrier from an award of death benefits for the death of a deceased employee. Decedent was a used car salesman without regular hours. While driving alone in a ear owned by his employer in the evening he was killed in an accident. He had told his employer and another witness that he had a prospect “ up in the mountains ” and indicated that he was going to see him. The board has found that decedent met his death while on the way to interview a prospective customer and that his death arose out of and in the course of his employment. The record contains sufficient evidence, aided by the presumptions in the Workmen’s Compensation Law, to sustain the award. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.